                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN

 JENNIFER A. HADSALL, Regional Director of Region
 18 of the National Labor Relations Board, for and on
 behalf of the NATIONAL LABOR RELATIONS
 BOARD,

                                      Petitioner               Civil No. 2:20-cv-00181

 v.

 SUNBELT RENTALS, INC.,

                                      Respondent



                                  CERTIFICATE OF SERVICE

        This certifies that the Petition for Injunction Under Section 10(j) of the National Labor

Relations Act, As Amended, and attached Exhibits 1-13; the Civil Cover Sheet and Attachment;

the Proposed Order to Show Cause, Briefing Schedule, and Order Granting Motion; the Proposed

Findings of Fact and Conclusions of Law; Proposed Order Granting Petition for Injunction Under

Section 10(j) of the National Labor Relations Act, As Amended; and Motion to Try Section 10(j)

Petition Based on Administrative Record and Supplemental Affidavits; have been served on this

date, February 6, 2020, upon the following parties of record and in the manner indicated on page

two of this certificate of service.

Dated: February 6, 2020.

                                                       /s/ Renée M. Medved
                                                       Wisconsin Bar No.: 1073232
                                                       Attorney for Petitioner
                                                       National Labor Relations Board, Region 18
                                                       310 W. Wisconsin, Suite 450W
                                                       Milwaukee, WI 53203
                                                       Telephone: (414) 930-7202
                                                       Fax: (414) 297-3880
                                                       Email: renee.medved@nlrb.gov

                                                   1

          Case 2:20-cv-00181-WED Filed 02/06/20 Page 1 of 2 Document 3
Via E-mail, U.S. Mail and UPS Overnight       Via E-mail and U.S. Mail
Mail                                          Yash B. Dave Esq., Attorney
Patricia J . Hill                             Smith, Gambrell & Russell, LLP
Smith Gambrell & Russell LLP                  50 North Laura Street Suite 2600
50 N. Laura Street Suite 2600                 Jacksonville, FL 32202-3629
Jacksonville, FL 32202                        Email: ydave@sgrlaw.com
Email: pjhill@sgrlaw.com

Via E-mail and U.S. Mail                      Via U.S. Mail and UPS Overnight Mail
Ian M. Jones Esq., Attorney                   Sunbelt Rentals, Inc.
Smith Gambrell & Russell LLP                  C T Corporation System
50 N Laura Street Suite 2600                  301 S. Bedford St. Suite 1
Jacksonville, FL 32202                        Madison, WI 53703
Email: ijones@sgrlaw.com




                                          2

       Case 2:20-cv-00181-WED Filed 02/06/20 Page 2 of 2 Document 3
